HAND, District Judge.
I have no doubt of the correctness of the learned referee’s disposition of this case. The effort to distinguish In re Oriental Society is upon the theory that the petitioner should have been allowed to show what the purposes of the company were. Under the statute, it is of no consequence what their purposes were, except in so far as they had bearing upon the business in which the bankrupt is actually engaged. Cases like White Mountain Paper Company v. Morse & Co., 127 Fed. 643, 62 C. C. A. 369, and In re Troy *284Steam Laundry Co. (D. C.) 132 Led. 266, are quite different. It does not follow that a company is not engaged in an occupation because it has not had time to do all those acts which constitute the whole of the business. If it has already begun upon the execution of part of the work laid out, it is engaged in that business, although it has not yet got far enough to do all the things which together make up the business. Thus, to buy woodland is a part of the business of making paper from pulp, even if not a pound of paper has been made. In this case, if there were proof that the company was laying in its store of trade costumes and property for the purpose of trading, I might hold that it was already engaged in trading, although it had not sold a costume or a stage property. There is no such proof here. The only complaint of the petitioner is that he was not permitted to show what the purposes of the company were, other than those under which it was already engaged. Such proof is irrelevant.
The petitioners likewise complain of the right to object on intervention by a secured creditor, and rely upon a citation from Collier, p. 229, and upon the case of In re Burlington Malting Co. (D. C.) 6 Am. Bankr. Rep. 369, 109 Fed. 777. The point raised need not be determined, because no consent can confer jurisdiction, and even without the objection of the attachment creditor no adjudication could be made by this court.
The report is affirmed, and the petition dismissed, with costs.